DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 10/09/2020 has been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,846,552. Claim 1-20, although not identical to claims 1-18 of 10,846,552, the claims are not patentably distinct because they are broader than and fully encompassed by the patented claims.  For example, claim 1 of the patented claims disclose “  receiving a query image including a representation of a logo; identifying a set of regions, in the query image, determined to correspond to potential logo representations; analyzing the set of regions using a trained classifier to identify at least one logo region of the set of regions, the set of regions being pooled using a region of interest pooling network; performing a nearest neighbor analysis on a set of logo images to identify a subset of images having similarity to the at least one logo region, the logo images including verified representations of specific logos; performing a correlation of extracted features of the at least one logo region against extracted features of the subset of logo images; performing spatial verification on matching tensors, generated by the correlation, for a respective logo region to generate similarity 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification (for example, paragraph 61 discloses “…any other medium which can be used to store the desired information…”) concludes that the claim as a whole covers a transitory signal since the definition of “ computer-readable storage medium” leaves open the possibility that the medium could be transitory.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-11, 13, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di (US 2016/0048536 A1) in view of Gordo Soldevila (US 2018/0260415 A1).	

Consider claim 1, 11 and 16, Di discloses a computer-implemented method, comprising:  
[claim 11:  at least one processor:  (figure 2) and memory including instructions that, when executed by the at least one processor, cause the system to: (figure 13)]
[claim 16:  a computer-readable storage medium storing instruction, the instruction when executed by a processor, causing the processor to: (figure 13)]
2obtaining image data;  (figure 3; extract local feature descriptors from images)
3determining, from the image data, a set of proposed object regions;  (paragraph 40; information extract from each region)
4analyzing, using a trained classifier, the proposed object regions to determine a 5subset of proposed object regions having a highest likelihood of including representations of at 6least one object;  (abstract; The machine generates and uses color-localized spatial masks, which may be computationally less expensive than spatial verification techniques. Key points are detected within images that form a reference database of images. Local masks are defined by the machine around each key point based on the scale and orientation of the key point. To utilize color information presented in logo images, ordered color histograms may be extracted by the machine from locally masked regions of each image. A cascaded index may then be constructed for both visual descriptors and color histograms.)
7determining, from a set of object images, a subset of object images having a 8similarity to the proposed object regions;  (figure 11; rank matching images and present ranked list of matching images to user)
9performing spatial validation using correlated features of the subset of proposed 10object regions and each of the subset of object images (paragraph 18; A machine may be configured to perform a spatial verification technique that takes into account strong color components in real-world images, such as images of logos. The spatial verification technique is thus well-suited for logo matching and logo retrieval.) to generate a set of similarity scores; and  (paragraphs 53-54 and 56; the list is ranked in order of similarity to the logo image)
11providing information for a matching object based at least in part upon the 12respective similarity score between the respective proposed object region and a respective object 13image. (paragraphs 50, 54 and 56; the query module 260 of the image processing machine receives a query image (e.g., a logo image like image 900 but received as a submission from the device 130 of the user 132) to be matched with similar images already indexed by the cascaded inverted index)
Di fails to specifically disclose the proposed object regions being pooled using a region of interest poling network.
(see paragraphs 12-15, 18-20; ROI pooling)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gordo Soldevila into the teachings of Di to effectively detect an object in an input image.

Consider claims 3, 13 and 18, Di, as modified by Gordo Soldevila, discloses the claimed invention wherein the proposed regions are pooled before classifying using the trained classifier.  (Gordo Soldevila: paragraph 19)

Consider claims 5-6, 15 and 20, Di, as modified by Gordo Soldevila, discloses the claimed invention wherein receiving, from a client device, a search request; (paragraph 28) and  3obtaining the image data from the search request (paragraphs 47 and 55) and providing the information for the matching object as at least one search result in 3response to the search request. (paragraph 28; image search engine)

Consider claim 7, Di, as modified by Gordo Soldevila, discloses the claimed invention wherein 2determining, from the image data, pixel coordinates defining bounding boxes for 3the subset of proposed object regions; (figure 12) and  4providing the pixel coordinates for purposes of analyzing the proposed object 5region regions using the trained classifier.  (figure 12)

Consider claim 8, Di, as modified by Gordo Soldevila, discloses the claimed invention wherein 2providing a training data set including a maximum ratio of object images relative 3to (paragraph 55)

Consider claim 9, Di, as modified by Gordo Soldevila, discloses the claimed invention wherein performing feature extraction on the query image using a trained convolutional 3neural network.  (paragraph 35)

1 Consider claim 10, Di, as modified by Gordo Soldevila, discloses the claimed invention wherein the spatial 2validation is configured to identify objects of arbitrary types.  (paragraphs 17 and 48)
	
Allowable Subject Matter
Claims 2, 4, 12, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten in independent form including all of the limitations of the base claim and any intervening claims, b) amended to overcome the 35 USC 101 rejection and c) filing an approved Terminal Disclaimer.

Relevant Prior Art Directed to State of Art
Litvak (US 2018/0018522 A1) is relevant prior art not applied in the rejection(s) above, which discloses a method of extracting logo mask from video stream having logo.



Examiner Notes


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665